MATERIAL NOTED WITH [**] IS CONFIDENTIAL AND HAS BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


EXHIBIT 10.2




CONFIDENTIAL
July 2, 2018


Morihiro Sudo
Daikyo Seiko, Ltd.
126-1, Kurohakama-Cho
Sano-shi
Tochigi 327-0813 Japan




Dear Mori:


This Letter (“Letter”) is intended to memorialize the agreement and
understanding between West Pharmaceutical Services, Inc. (“West”) and Daikyo
Seiko, Ltd. (“Daikyo”) regarding certain commercial terms relating to the
Amended and Restated Technology Exchange and CrossLicense Agreement (the
“CrossLicense Agreement”) and the Distributorship Agreement (the
“Distributorship Agreement,” and, together with the CrossLicense Agreement, the
“Agreements”), each dated effective January 18, 2017.


The CrossLicense Agreement provides for the exchange of technology relating to
the manufacture of closures, vials, medical device components and similar
products, and the licensing of know-how and patents relating to such products.
Under the Distributorship Agreement, West serves as a non-exclusive distributor
for certain Daikyo products on a global basis, outside of Japan and certain
other Asian countries identified therein.


Fixed Royalty Rate: Calculation of Rate. The parties agree that the royalty rate
for sales of products or technologies using any Special Material, Formula or
Process, as set forth in the CrossLicense Agreement, is hereby modified, and
shall now be equal to [**] of products incorporating such Special Material,
Formula or Process, subject to the following provisions. This rate shall apply
to all Special Materials, Formula and Processes that are subject to ongoing
royalty payments under the CrossLicense Agreement, and it shall apply only to
royalties that are due on an ongoing basis under the CrossLicense Agreement. For
any technology where a one-time license fee was paid or where no ongoing royalty
obligations are due or payable under the CrossLicense Agreement, then this rate
will not apply to such technology and no royalties or other payments will be
required for such technologies (except in the case of a Significant
Technological Improvement, as defined below). With regard to devices, components
or products that incorporate a Special Material, Formula or Process along with
other technologies or materials, the net sales price used to calculate the
royalty rate shall be based on the price of the Special Material, Formula or
Process’ proportional value to the total sales value, as consistent with the
CrossLicense Agreement.


SmartDose Injector Technology. Under the CrossLicense Agreement, the parties
agreed that Daikyo would provide assistance to West with regard to the design
and manufacture of cartridges suitable for use in West’s SmartDose® patch
injector (“SmartDose Injector”) in consideration for West transferring to Daikyo
information regarding the design, filling, packaging and manufacturing of ported
bags and related products. The parties agree that no royalties or license fees
are or shall be due or payable by Daikyo to West in connection with the transfer
of information relating to ported bags and related products, or by West to
Daikyo in connection with Daikyo’s assistance relating to the SmartDose Injector
technology, or in connection with any sales by West of products incorporating
SmartDose Injector technology, except in each case in the event of a Significant
Technological Improvement, as defined below. Without limiting the foregoing, the
parties agree that no royalties, license fees or other amounts are or shall be
due or payable by West to Daikyo in connection with its use of CZ Resin for the
SmartDose Injector technology.


Insert Needle Syringe Technology: Other Devices Incorporating CZ Resin. The
parties acknowledge and agree that in connection with the CrossLicense
Agreement, and pursuant to the terms set forth in the Technology Transfer
Agreement between the parties dated October 31, 2007, as amended by an Amendment
to Technology




--------------------------------------------------------------------------------

MATERIAL NOTED WITH [**] IS CONFIDENTIAL AND HAS BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION


Transfer Agreement between the parties dated July 1, 2011 (together, the “Tech
Transfer Agreement”), West paid Daikyo a one-time license fee equal to [**] and
transferred to Daikyo certain Know-How related to e-beam and steam sterilization
technology in consideration for the transfer to West of certain technology
identified therein as relating to the Daikyo Crystal Zenith® Staked Needle
Syringe. The parties hereby acknowledge and agree that the technology
transferred to West in the Tech Transfer Agreement actually described the Daikyo
Crystal Zenith® Insert Needle Syringe (“Insert Needle Syringe”) technology,
rather than the Daikyo Crystal Zenith® Staked Needle Syringe technology.
Accordingly, the parties hereby agree that all references to “Daikyo Crystal
Zenith® Staked Needle Syringe” and “Staked Needle Syringe” in the Tech Transfer
Agreement shall be replaced with “Daikyo Crystal Zenith® Insert Needle Syringe”
and “Insert Needle Syringe,” respectively. The parties further agree that no
royalties, license fees or other amounts are or shall be due or payable by West
to Daikyo, or by Daikyo to West, in connection with the transfer of such
technology or West’s use of such technology, except in the event of a
Significant Technological Improvement, as defined below. Without limiting the
foregoing, the parties agree that no royalties, license fees or other amounts
are or shall be due or payable by West to Daikyo in connection with its use of
CZ Resin for the Insert Needle Syringe technology. With regard to any other
devices (i.e., other than the SmartDose Injector, Insert Needle Syringe or any
other devices utilizing CZ Resin as of the date hereof) manufactured by West or
one of its third party subcontractors that utilize CZ Resin, West shall pay
Daikyo the fixed royalty rate noted above, equal to [**] of the products
incorporating CZ Resin, with the net sales price used to calculate the royalty
rate being based on the price of CZ Resin’s proportional value to the total
sales value, as consistent with the CrossLicense Agreement.


Significant Technological lmprovements. In the event there is a significant
technological improvement or enhancement to the Insert Needle Syringe or
SmartDose Injector technology that is created or developed solely by Daikyo and
transferred to West (a “Significant Technological Improvement”), as mutually
agreed in writing by the parties, then a royalty equal to [**] of products
incorporating such Significant Technological Improvement shall be due to Daikyo
based on the Special Material, Formula or Process used in connection therewith.
The net sales price used to calculate the royalty rate shall be based on the
price of the Special Material, Formula or Process’ proportional value to the
total sales value, as consistent with the CrossLicense Agreement.


Services under Distributorship Agreement. Daikyo and West acknowledge that West
has the required expertise, resources and infrastructure to support the
analytical and technical services, quality, regulatory, marketing and sales
requirements for Daikyo products throughout the Territory (as such term is
defined in the Distributorship Agreement). Daikyo and West also acknowledge that
Daikyo relies significantly on West and the West expertise, resources and
infrastructure in such Territory for the sale of its products, and further that
Daikyo is not able to support the sales of its products in such Territory except
in a few isolated instances for longstanding customers whom Daikyo must
accommodate. Given the foregoing, the parties are in agreement that West’s
support for the sale of Daikyo products in such Territory is critical to the
long·term success of Daikyo, and accordingly, Daikyo expects that West will be
responsible for all sales of Daikyo products in such Territory, except for the
few isolated instances of customers who have longstanding direct buy
relationships with Daikyo and where, after discussion, the parties determine it
is necessary for Daikyo to sell directly to ensure there is no interruption to a
customer’s supply chain. Daikyo also expects that West will provide the primary
customer support in connection with all such sales by
West.


Daikyo Address for Notices. The parties hereby acknowledge and agree that
Daikyo’s address for all notices permitted or required to be given under the
Agreements is changed so that it is now Daikyo’s address as set forth above in
this Letter.


Except as modified by this Letter, the terms of the Agreements shall remain in
full force and effect, and capitalized terms not defined in this Letter shall
have the meanings set forth in the respective Agreements. Please indicate that
you are in agreement with the terms of this Letter by signing below and
returning an executed copy for our files.




Very truly yours,






--------------------------------------------------------------------------------

MATERIAL NOTED WITH [**] IS CONFIDENTIAL AND HAS BEEN DELETED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT, AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION




West Pharmaceutical Services, Inc.




By: /s/ Eric M. Green
Eric M. Green, President & Chief Executive Officer




Accepted and Agreed to by:




Daikyo Seiko, Ltd.




By: /s/ Morihiro Sudo
Morihiro Sudo, President


